
	
		I
		112th CONGRESS
		1st Session
		H. R. 79
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Ms. Jackson Lee of
			 Texas introduced the following bill; which was referred to the
			 Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to provide certain
		  abused dependents of veterans with health care.
	
	
		1.Short titleThis Act may be cited as the
			 Dependent Care Act of
			 2011.
		2.Health care for
			 certain dependents who are victims of abuse
			(a)Provision of
			 health care
				(1)In
			 generalChapter 17 of title
			 38, United States Code, is amended by adding at the end the following new
			 section:
					
						1787.Health care
				for certain dependents who are victims of abuse
							(a)In
				generalIn accordance with
				section 1781 of this title, the Secretary shall provide health care to a victim
				of abuse described in subsection (b) for physical and mental injuries resulting
				from such abuse.
							(b)Victim of
				abuseA victim of abuse
				described in this subsection is an individual who—
								(1)is a spouse, child, or dependent parent of
				a veteran who—
									(A)is enrolled to
				receive care under section 1710 of this title; and
									(B)has been diagnosed
				with post-traumatic stress disorder or traumatic brain injury;
									(2)has been
				physically or psychologically abused by the veteran described in paragraph (1),
				as verified by the Secretary; and
								(3)is not—
									(A)eligible for
				medical coverage (other than under this section) under a program of the Federal
				Government or a State government; or
									(B)covered by a
				private medical insurance policy.
									(c)Mental
				healthThe Secretary shall ensure that health care provided under
				this section includes mental health care as
				appropriate.
							.
				(2)Clerical
			 amendmentThe table of
			 sections at the beginning of such chapter is amended by inserting after the
			 item relating to section 1786 the following new item:
					
						
							1787. Health care for certain dependents
				who are victims of
				abuse.
						
						.
				(b)Conforming
			 amendmentSection 1781(a) of
			 such title is amended—
				(1)in paragraph (3),
			 by striking , and and inserting a comma;
				(2)in paragraph (4),
			 by striking the semicolon and inserting , and; and
				(3)by inserting after
			 paragraph (4) the following new paragraph:
					
						(5)a victim of abuse under section 1787 of
				this
				title;
						.
				(c)ReportNot later than 180 days after the date of
			 the enactment of this Act, the Secretary of Veterans Affairs shall submit to
			 the Committee on Veterans’ Affairs of the House of Representatives and the
			 Committee on Veterans’ Affairs of the Senate a report addressing any challenges
			 or concerns of the Secretary in verifying physical or psychological abuse
			 pursuant to section 1787(b)(2) of title 38, United States Code, as added by
			 subsection (a).
			(d)Effective
			 dateThe amendments made by this Act shall take effect on the
			 date that is 180 days after the date of the enactment of this Act.
			
